             Case 3:19-cv-05639-WHA Document 104 Filed 06/26/20 Page 1 of 3




 1   K. Lee Marshall (SBN 277092)
     Abigail Cotton (SBN 306121)
 2   BRYAN CAVE LEIGHTON PAISNER LLP
 3   Three Embarcadero Center, 7th Floor
     San Francisco, CA 94111-4078
 4   Telephone: (415) 675-3444
     klmarshall@bclplaw.com
 5   abby.cotton@bclplaw.com
 6
     David A. Roodman (appearance pro hac vice)
 7   Nick E. Williamson (appearance pro hac vice)
     BRYAN CAVE LEIGHTON PAISNER LLP
 8   One Metropolitan Square, 36th Floor
     St. Louis, MO 63102
 9   Telephone: (314) 259-2000
10   daroodman@bclplaw.com
     nick.williamson@bclplaw.com
11
     Attorneys for Plaintiffs
12   Fluidigm Corporation and Fluidigm Canada Inc.
13
14
15                             UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17   FLUIDIGM CORPORATION, A DELAWARE                   Case No. 3:19-cv-05639-WHA
     CORPORATION; AND FLUIDIGM CANADA
18   INC., A FOREIGN CORPORATION,                       PLAINTIFFS’ STATEMENT OF
                                                        NONOPPOSITION IN RESPONSE TO
19                               Plaintiffs,            DEFENDANT’S MOTION FOR
                                                        LEAVE TO AMEND INVALIDITY
20          v.                                          CONTENTIONS

21   IONPATH, INC., A DELAWARE
     CORPORATION,
22
                                 Defendant.
23
24
25
26
27
28

                                                    1
             Case 3:19-cv-05639-WHA Document 104 Filed 06/26/20 Page 2 of 3




 1          Pursuant to Civil L.R. 7-3(b), Fluidigm Corporation and Fluidigm Canada Inc.
 2   (“Fluidigm”), by and through their attorneys, hereby respectfully submit this Statement of
 3   Nonopposition in Response to Defendant IONpath Inc.’s (“IONpath”) Motion for Leave to
 4   Amend Invalidity Contentions (ECF 92).
 5          Pursuant to the parties’ Stipulation concurrently filed herewith, IONpath has agreed to,
 6   inter alia: (a) by July 10, 2020, limit its invalidity contentions for the showdown claims to no
 7   more than ten (10) prior art references and no more than ten (10) prior art grounds; (b) no later
 8   than fourteen (14) days after the Court rules on the parties’ cross motions for summary judgment
 9   on the showdown claims, further narrow its invalidity contentions for the showdown claims from
10   those identified on July 10, 2020 to no more than eight (8) prior art references and no more than
11   six (6) prior art grounds; and (c) to meet and confer with Fluidigm to discuss limiting IONpath’s
12   invalidity contention references and prior art grounds for the non-showdown claims shortly after
13   the showdown process comes to a close. In return, and pursuant to that same Stipulation,
14   Fluidigm has agreed to not oppose IONpath’s Motion.
15          This Statement of Nonopposition does not waive Fluidigm’s right to object to and
16   challenge any future attempts by IONpath to amend, supplement, modify, or otherwise go
17   beyond the permissible scope of its Invalidity Contentions (or, should the Court grant IONpath’s
18   Motion, its Amended Invalidity Contentions).
19
20   Dated: June 26, 2020                          BRYAN CAVE LEIGHTON PAISNER LLP
21
22
                                                   By:       /s/ Nick E. Williamson
23                                                            K. Lee Marshall
                                                              Abigail Cotton
24                                                            David A. Roodman
                                                              Nick E. Williamson
25
                                                             Attorneys for Plaintiffs Fluidigm
26                                                           Corporation and Fluidigm Canada Inc.
27
28

                                                         2
             Case 3:19-cv-05639-WHA Document 104 Filed 06/26/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on June 26, 2020, the above document was filed with the
 3   Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
 4   registered counsel.
 5
 6
           Dated: June 26, 2020                           /s/ Nick E. Williamson
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
